Citation Nr: 1016757	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 
1974.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In October 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

In a February 2007 decision, the Board reopened the 
previously disallowed claim of entitlement to service 
connection for PTSD but remanded the claim for further 
evidentiary development.  The case was returned to the Board 
and in December 2008, the Board again remanded the issue of 
entitlement to service connection for PTSD for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for PTSD.

In the December 2008 remand, the Board directed that attempts 
should be made to verify the Veteran's reported stressor, 
that while he was aboard the USS Scorpion, the submarine was 
fired upon by Russians.  [Service personnel records indicate 
that the Veteran served aboard the USS Scorpion from 1965 to 
1967.]  Specifically, the Veteran reported that while on 
patrol the USS Scorpion traveled into Russian waters where 
they took pictures of the Russians test firing missiles.  
When they were discovered, the Russians fired upon them.  The 
Veteran indicated that this occurred in early 1967.  A search 
was conducted but the alleged stressor could not be verified.  
More recently, the Veteran indicates that he was mistaken and 
the event actually occurred in late 1966.  He has also 
submitted an article from the internet that suggests the 
event possibly occurred in late 1966.  As such, another 
search should be conducted to verify this claimed stressor, 
occurring during the months of November and December 1966, to 
include contacting the U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or other appropriate depository.

Also, in a January 2010 statement the Veteran requested a 
hearing with a VA Decision Review Officer (DRO).  On remand, 
the Veteran should be scheduled for his requested hearing.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the VA Medical Center in Chillicothe, 
Ohio dating since January 2008.

2.  Schedule the Veteran for a hearing 
with a DRO at the Cleveland RO.

3.  Request that the JSRRC, or other 
appropriate depository, attempt to verify 
the claimed stressor of the USS Scorpion 
being fired upon by Russians during 
November or December 1966.  The depository 
should be requested to provide a copy of 
any unit history on the USS Scorpion for 
the specified period.

4.  Please readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


